Exhibit 21.01 Following is a list of subsidiaries of Citigroup Inc., as of December 31, 2010, and the states or jurisdictions in which they are organized. The indentation reflects the principal parenting of each subsidiary. Citigroup Inc. owns, directly or indirectly, at least 70% of the voting securities of each subsidiary. The names of particular subsidiaries have been omitted because the unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a “significant subsidiary” (as that term is defined in Rule 1-02(w) of Regulation S-X), as of December 31, 2010. Subsidiary Jurisdiction name Associated Madison Companies, Inc.
